Citation Nr: 1827947	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for posttramtic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active service from May 2007 to April 2008 and from July 2008 to July 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA service connected the Veteran's PTSD in June 2012, rating it as 30 percent disabling.  The Veteran appealed this rating.  In conjunction with the appeal, VA examined the Veteran in June 2014.  In the examination report, the examiner noted that VA had been treating the Veteran in its LaCrosse, Winsonsin facility and that the Veteran had recently relocated.  The Veteran, as of this examination, "planned to transfer his care to the James Lovell VA facility."  Given that VA was regularly treating the Veteran for his PTSD, the Board finds that it likely, based on the examination report, that the Veteran continued seeking VA care after his relocation.  These records are not contained in the claims file, so remand is warranted to attempt to obtain them. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all VA treatment records from the James Lovell VA facility.  The precise dates of likely are unclear, given the statement in the June 2014 examination report.  Therefore, request all available records from this facility. 
2. After completing the above, undertake any additional development warranted.  Thereafter, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




